Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page1of 45

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT

 

In re: Brian Robert Bulakowski aka Bullet Case No. 19-50309-JAM
Capital Group, LLC dba Massage Envy )

aka Bullet Capital Group II, LLC dba

Massage Envy

mee Nee Nae Nee ee

 

Barb Essman RELIEF FROM STAY WORKSHEET-REAL ESTATE

|__ Authorized Sianar (Name and Title) of PNC Bank, National Association (hereinafter,
/

"Movant") hereby declare (or certify, verify, or state) as follows:

BACKGROUND INFORMATION

1. Real property address which is the subject of this motion: 7 Rajcula Farm Road, Brookfield,
CT, 06804

aA Lender Name: Guaranteed Rate, Inc.

 

oF Date of Mortgage: August 24, 2012
4. Post-Petition payment address:_3232 Newmark Drive, Miamisburg, QH45342
5. The manner in which the movant perfected its interest in the property: Recorded Mortgage

6. All other material liens and encumbrances on the property:

Radius Bank $658,760.00

DEBT/VALUE REPRESENTATIONS

7. Total pre-petition and post-petition indebtedness of Debtor(s) to Movant at the time of filing the
motion: $411,039.51 as of September 10, 2019

8. Movant's estimated market value of the real property:$500,000.00

9, Source of estimated valuation: Debtor’s Schedule A
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 2 of 45

STATUS OF DEBT AS OF THE PETITION DATE

10. Total pre-petition indebtedness of Debtor(s) to Movant as of petition filing date:

Amount of principal: $ 394,293.12

Amount of interest: $ 3,206.12

Amount of escrow (taxes and insurance): $ 4,590.49

Amount of forced placed insurance expended by Movant: $

Amount of Attorney's fees billed to Debtor(s) pre-petition: $ 0.00
Amount of pre-petition late fees, if any, billed to Debtor(s): $240.72

 

 

mm OO >

11. Contractual interest rate: 4.25%

(If interest rate is (or was) adjustable, please list the rate(s) and dates(s) the rate(s) was/were in
effect on a separate sheet and attach the sheet as an exhibit to this form; please list the exhibit
number here:)

 

12. Only with regard to a post-petition default, explain any additional pre-petition fees, charges
or amounts charged to Debtor's/Debtor's account and not listed above:

12 @ $15 = $180 property inspections; $60 recordation fee

(If additional space is needed, please list the amounts on a separate sheet and attach the
sheet as an exhibit to this form; please list the exhibit number here: )

 

AMOUNT OF ALLEGED POST-PETITION DEFAULT (AS OF (September 10, 2019)
13. Date last payment was received:_April 16, 2019

14. Alleged total number of payments post-petition from filing of petition through payment due
on_September 1, 2019; 6

15. List all post-petition payments alleged to be in default:

SCHEDULE OF PAYMENTS THAT WERE DUE:

 

 

 

 

 

 

 

 

 

 

Date Payment Due Payment Amount Due Post
Petition
4-1-19 3,201.18
5-1-19 3,201.18
6-1-19 3,201.18
'7-1-19 3,201.18
8-1-19 3,201.18
9-1-19 3,201.18
Totals: {$19,207.08

 

 
 

 

 

Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 3of 45
SCHEDULE OF PAYMENTS THAT WERE RECEIVED
Amount Applied to} Amount Late Fee |Amount applied to
Amount Principal and Applied to | Charged (if | legal fees or costs
Date Received Interest Escrow any) (specify)
4/16/2019 B,201.18 2,204.87 996.31
Totals: {$3,201.18 2,204.87 $996.31 50.00

 

 

 

 

 

 

16. Amount of Movant's Attorney’s fees billed to Debtor for the preparation, filing and
prosecution of this motion: $ 950.00

17. Amount of Movant's filing fee for this motion: $181.00

18.

19.

20.

21.

22.

23.

Only to the extent movant is seeking payment in the motion, the amount of other Attorney's
fees billed to Debtor post-petition: $0.00

Only to the extent movant is seeking payment in the motion, the amount of Movant's post-
petition inspection fees:$0.00
Only to the extent movant is seeking payment in the motion, the amount of Movant's
post-petition appraisal/broker's price opinion: $0.00

Only to the extent movant is seeking payment in the motion, the amount of forced placed
insurance or insurance provided by the Movant post-petition: $0.00

Only to the extent movant is seeking payment in the motion, the amount of the sum held in
suspense by Movant in connection with this contract, if applicable:

$0.00

Only to the extent movant is seeking payment in the motion, the amount of other post-
petition advances or charges: 1.e., taxes, insurance incurred by Debtor, etc.: $0.00

Amount and date of post-petition payments offered by the Debtor and refused by the Movant:

 

 

 

$ Date:
$ Date:
$ Date:

 

 

 
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 4 of 45

REQUIRED ATTACHMENTS TO MOTION

The following exhibits are attached to the motion in support of the relief requested.

L. Copies of documents that indicate Movant's interest in the subject property. For
purposes of example only, a complete and legible copy of the promissory note or
other debt instrument together with a complete and legible copy of the mortgage
and any assignments in the chain from the original mortgagee to the current moving
party. See Exhibits A, B, and C.

a Copies of documents establishing proof of standing to bring this Motion.
Same as above

3, Copies of documents establishing that Movant's interest in the real property was
perfected. For the purposes of example only, a complete and legible copy of
mortgage containing the applicable recording information.

See Exhibit B.

CERTIFICATION AND DECLARATION FOR BUSINESS RECORDS

I certify that the information provided in this worksheet and/or exhibits attached to this worksheet
is derived from records that were made at or near the time of the occurrence of the matters set
forth by, or from information transmitted by, a person with knowledge of those matters, were kept
in the course of the regularly conducted activity; and were made by the regularly conducted
activity as a regular practice.

[remainder of page intentionally left blank, text continued on next page]
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 5 of 45

I further certify that copies of any transactional documents attached to this worksheet as required
by paragraphs 1, 2, and 3, immediately above, are true and accurate copies of the original
documents, I further certify that the original documents are in movant's possession, except as
follows:

I/we declare (or certify, swear, affirm, verify or state) that the foregoing is true and correct.

Executed on_/@- 03-20) fj date]

Yaak Lose)

[signature] Barb Essman
Authorized Signer

 

[title]

Subscribed and sworn to before me this / o! 4 Q [date]

Notary Public: [name]
My commission expires: G f 2B Pv

 

 
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 6 of 45
|

indicates Redacted Information

 
 
  

oo " EXHIBIT A

 

MIN: Loan Number:
AUGUST 24, 2012 FAIRFIELD CONNECTICUT
‘{Date) [City] ; [State}
7 RAJCULA FARM RD, BROOKFIELD, CONNECTICUT 06804

[Property Address] :

1, BORROWER'S PROMISE TO PAY

In return for a loan that I have received, 1 promise to pay U.S.$ 448,200.00 (this amount is
called "Principal"), plus interest, to the order of the Lender, The Lender is GUARANTEED RATE
INC., A DELAWARE CORPORATION

I will make all. payments under this Note in the form of cash, check or money order.
{ understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and
whi'is entitled to receive payments under this Note is called the “Note Holder."

2. INTEREST

Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay interest
at a yearly rate of 4.250%.

The interest rate required by this Section 2 is the rate I will pay both before and after any default described in
Section 6(B) of this Note.
3. PAYMENTS

(A) Time and Place of Payments

1 will pay principal and interest by making a payment every month.

I will make my monthly payment on the 16¢ day of each month beginning on OCTOBER 1 ;
2012 1 will make these payments every month until I have paid all of the principal and interest and any other
charges described below that I may owe under this Note. Each monthly payment will be applied as of its scheduled
due date-and will be applied to interest before Principal. If,on SEPTEMBER 1, 2042 » T'still owe:
atnounts under this Note, I will pay those amounts in full on that date, which is called the "Maturity Date, ‘

I will make my monthly payments at 4064 NORTH LINCOLN, #324, CHICAGO,

ILLINOIS 60618
or at a different place if required by the Note Holder.
{B) Amount of Monthly Payments
My monthly payment will be in the amount of U.S.$ 2,204.87

4. BORROWER'S RIGHT TO PREPAY "

I have the right to make payments of Principal at any time before they are dies A eiiviiient tet Principal only
is known as a "Prepayment." When I make a Prepayment, I will tell the Note Holder in writing that I am doing so.
I may not designate a payment as a Prepayment if I have not made all the monthly payments due under the Note.

I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Holder
will use my Prepayments to reduce the amount of Principal that 1 owe under this Note. However, the Note Holder
may apply my Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying my
Prepayment to reduce the Principal amount of the Note. If I make a partial Prepayment, there will be no changes in
the due date or in the amount of my. monthly payment unless the Note Holder agrees in writing to those changes.
5. LOAN CHARGES

If a law, which applies to this loan and which sets maximum loan charges,’ is finally interpreted so that the
interest or other loan charges collected or to be collected in connection with this loan exceed the permitted limits,
then: (a) any. such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit;

Ne

MULTISTATE FIXED RATE NOTESingle Family
Fannie Mae/Freddie Mac UNIFORM IN

docma fe
‘ wv. com

“t
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14

Page 7 of 45

ous |
and (6) any sums already colfected from me which exceeded permitted limits will be refunded to me. : The Note
Holder may choose to make this refund by reducing the Principal I owe under this Note or by making a direct payment
tome. Ifa refund reduces Principal, the reduction will be treated as a partial Prepayment.

6. BORROWER'S FAILURE TO PAY AS REQUIRED i \

(A) Late Charge for Overdue Payments mo,

If the Note Holder has not received the full amount of any monthly payment by the end of 15
calendar days after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be

5.000 %of my’ ‘overdue payment of principal and interest. I will pay this late charge promptly, but only

once on cach fate payment.

“(B) Default ‘

If] do not pay the full amount of each monthly payment on the date it is due, ‘Twill be in default.

(C) Notice of Default

If I am in default, the Note Holder may send me a written notice telling me that if 1 do not pay the overdue
amount by a certain date, the Note Halder may require me to pay immediately the full amount of Principal which has
not been paid and all the interest that ] owe on that amount. That date must be at least 30 days after the date on which
the notice is mailed to me or delivered by other means.

@) No Waiver By Note Holder

Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as
described above, the Note Holder will stilt have the right to do so if 1 am in default at a later time,

(E) Payment of Note Holder's Costs and Expenses .

If the Note Holder has required me to pay immediately in full as described above, the Noté Holder will have
the right to be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by
applicable law. Those expenses include, for example, reasonable attorneys’ fees. ;

7. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note will be
given by delivering it or by mailing it by first class mail to me at the Property Address above or at a different address
if I give the Note Holder a notice of my different address.

Any notice that must be given to the Note Holder under this Note will be given by dcliviring itor by mailing
it by first class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if lam
given a notice of that different address. .

‘8. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the, promises
made in this Note, including the promise to pay the full amount owed, Any person who, is a guarantor, Surety or
endorser of this Note is also obligated to do these things. Any person who takes over these obligations, including
the obligations of a guarantor, surety or endorser of this Note, is also obligated to keep all of the promises made in
this Note. The Note Holder may enforce its rights under this Note against each person individually or against all of
us together. | , This meang that any one of us may be required to pay all of the amounts owed under this Note.
9. WAIVERS

1 and any other person who has obligations under this Note waive the rights of Presentment and Notice of
Dishonor. "Presentment" means the right to require the Note Holder to demand payment of amounts due. “Notice
of Dishonor" means the right to require the Note Holder to give notice to other persons that amounts due have nol

been paid.
10. UNIFORM SECURED NOTE

This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the' protections
given to the Note Holder under this Note; a Mortgage, Deed of Trust, or Security Deed (the "Security Instrument"),
dated the same date as this Note, protects the Note Holder from possible losses which might result if 1 do not keep

oth
4

MULTISTATE AXED RATE NOTE—Single Fami Ay
Fannie Mae/Freddie Mac UNIFORM INSTRUM T
Form 3200 1/04 Page 2 of 3,
Case 19-50309. Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 8 of 45

he t

the promises which I make in this Note, That Security Instrument describes fou and under what conditions I may.
be required to make immediate payment in full of all amounts I owe under this Note. Some of those eon are
described as follows:
“t
If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower
is not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
written consent, Lender may require immediate payment in full of all sums secured by this Security
Instrument, However, this option shall not be exercised by Lender if such exercise is ‘prohibited by
Applicable Law.
If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is given in accordance with Section 15
within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay
these sums prior to the expiration of this period, Lender may invoke any remedies permitted ‘by this
Security Instrument without further notice or demand on Borrower,

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.

Torn ven Ztubade (Seal) | (Seal)

 

 

 

 

 

‘BRIAN BULAKOWSKI -Borrower ‘ : . ~Borrower
(Seal) ' —____. (Seal)
-Borrower 6 ' -Borrower
‘|
; ao he
' 4 hae wah «:
(Seal) : 1... (Seal)
. -Borrower : -Borrower
eM te ‘ Be seu 4
ia “1
[Sign Original Only]
LTISTATE FIXED RATE NOTE-Single Famil ' Deciagle CPaowe
ponnte MaelFrevaie Mac UNIFORM INSTRUMENT : 3 www. docmagic. com

Form 3200 1/01 Page 3 of 3
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 9 of 45

ENDORSEMENT ALLONGE

To be made a part of the Mortgage Note reference herein

Re: Mortgage Note Dated: 08/24/2012 —_Loan Number:

Mortgagors: Brian Bulakowski
Property Address: 7 Rajcula Farm Rd
Brookfield, CT 06804

Loan Amount: $448,200.00

PAY TO THE ORDER OF:

WITHOUT RECOURSE:

GUARANTEED RATE, INC.
A DELAWARE CORPORATION
3940 NORTH RAVENSWOOD

 

 
Case@&19-50309 Doc 39-1 _ 10/10/19 Entered 10/10/19 12:39:14 Page 10 of 45

" = AN RONTRWOON NE

Book 88, Page hee ee i Type? LAN

 

 

File

After Reobrding Return To: aa eu oe

GUARANTEED RATE, INC.

3940 N RAVENSWOOD

CHICAGO, ILLINOIS 60613 Sle

Loan Number : (iii Indicates Redacted

‘ Information
[Space Abave This Line For Recording Data]
OPEN-END MORTGAGE DEED

SSeS " MERS Phone: 888-679-6377
DEFINITIONS

Words used in multiple sections of this document are defined below and other words aré defined in Sections 3, 11,
13, 18, 20 and 21. Certain rules regarding the usage of words used in this document are also provided in Section 16,

(A) “Security Instrument" means this document, which is dated AUGUST 24, 2012 , together
with all Riders to this document.
(8B) "Borrower" is BRIAN BULAKOWSKI AND LISA BULAKOWSKI

“

Borrower is the mortgagor under this Security Instrument.

(C) "MERS" is Mortgage Electroni¢ Registration Systems, Inc. MERS is a separate corporation that-is acting
solely asa nominee for Lender and Lender's successors and assigns. MERS is the mortgagee under this Security
Instrument. MERS is organized and exisling under the laws of Delaware, and has an address and telephone number
of P.O. Box 2026, Flint, MI. 48501-2026, tel. (888) 679-MERS.

(@) “Lender” is GUARANTEED RATE, INC.

Lender iss DELAWARE CORPORATION . organized
and existing under the lawsof ILLINOIS se
Lender's addressis 3940 N RAVENSWOOD, CHICAGO, ILLINOIS 60613

(E) "Note" means the promissory note signed by Borrower and dated AUGUST 24, 2012

The Note states that Borrower owes Lender FOUR HUNDRED FORTY-EIGHT THOUSAND TWO
HUNDRED AND 00/100 Dollars (U.S.$ 448,200,00 ) plus interest.
Borrower has promised to pay this debt in regular. Periodic Payments and to pay the debt in full not later than
SEPTEMBER 1, 2042 ;

(F) "Property" means the property that is described below under the heading "Transfer of Rights in the Property."

| GW

GONNECTICUT—Single Family—Fannie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS Dociagic CPorms
Form 3007 01/01 Page 1 af 13 www, doemagic.com
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 11 of 45

7 oo

(G) “Loan” means the debt evidenced by the Note, plus interest, any prepayment charges and late charges due under
the Note, and all sums due under this Security Instrument, plus interest.

(H) "Riders" means all Riders to this Security Instrument that are executed by Borrower. The following Riders are
to be executed by Borrower [check box as applicable): . , . 2

(1 Adjustable Rate Rider () Planned Unit Development Rider
(} Balloon Rider [[} Biweekly Payment Rider

() |4\Family Rider () Second Home Rider

(L] Condominium Rider [J Other(s) [specify]

(1) “Applicable Law" means all controlling applicable federal, state and local Statutes, regulations, ordinances and
administrative rules and orders (that have ihe effect of law) as well as all applicable final, non-appealable judicial
opinions.

(J) "Community Association Dues, Fees, and Assessments" means all duces, fees, assessments and other charges
that are imposed on Borrower or the Property by a condominium association, homeowners association or similar
organization. aim

(K) “Electronic Funds Transfer" means any transfer of funds, other than a transaction originated by check, draft,
or similar paper instrument, which is initiated through an electronic terminal, telephonic instrument, computer, or
magneti¢ tape so as to order, instruct, or authorize a financial institution to debit or credit an account, Such term
includes, but is not limited to, point-of-sale transfers, automated teller machine transactions, transfers initiated by
telephone, wire transfers, and automated clearinghouse transfers. ‘

(L) . "Escrow Items" means those items that are described in Section 3.

{M) “Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid by any
third party (other than insurance proceeds paid under the coverages described in Section 5) for: (i) damage to, or
destruction of, the Property; (ii) condemnation or other taking of all or any part of the Property; (iii) conveyance in
fieu of condemnation; or (iv) misrepresentations of, or omissions as to, the value and/or condition of the Property.
(N) “Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on, the Loan.
(O) “Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under the Note,
plus (ii) any amounts under Section 3 of this Security Instrument. ; .

(P) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. §2601 et seq.) and its implementing
regulation, Regulation X (24 C.F.R. Part 3500), as they might be amended from time to time, or any additional or
successor legislation or.regulation that governs the same subject matter. As used in this Security Instrument,
"RESPA" refers to all requirements and restrictions that are imposed in regard to a "federally related mortgage loan"
even if the Loan does not qualify as a “federally related mortgage loan" under RESPA.

(Q) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or not that
party has assumed Borrower's obligations under the Note and/or this Security Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY 7 7

, 4 2 Bt,
This Security Instrument secures to Lender: (i) the repayment of the Loan, and all renewals, extensioris and modifications
of the Note; and (ii) the performance of Borrower’ s covenants and agreements under this Security Instrument and the Note,
For this purpose, Borrower in consideration of this debt does hereby grant and convey to MERS (solely as nominee for
Lender and Lender's successors and assigns) and to the successors and assigns of MERS, the following described property
located in the TOWN of BRQOKFIELP, ;.. :
[Type of Recording Jurisdiction} ; (Name of Recording Jurisdiction]

CONNECTICUT--Singla Family--Fannie Mae/Freddie Mac UNIFORM (INSTRUMENT - MERS

Dociagle GRwrmns
Form 3007 01/01 Page 2 of 13 ' ww.docmagic.com
Case 19-50309 « Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 12 of 45

SEE LBGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF AS EXHIBIT. "A".
A.P.N. :. 09907000 i ]

t
y '

which currently has the address of 7 RAJCULA FARM RD

(Street]

BROOKFIELD . , Connecticut 06 804 ("Property Address”):
[City] (Zip Code] : .

" : ts . pe ea
TO HAVE AND TO HOLD this property unto MERS (solely as nominee for’ Lender and Lender's successors
and assigns) and to the sugcessors and assigns of MERS, forever, together with all the improvements now or hereafter
erected on the property, and all easements, appurtenances, and fixtures now or hereafter a part of the property. All
replacements and additions shall also be covered by this Security Instrument. All of the foregoing is referred to in
this Security Jastrument as the "Praperty." Borrower understands and agrees that MERS holds only legal title to the
interests granted by Borrower in this Security Instrument, but, if necessary to comply with law or custom, MERS (us
nominee for Lender and Lender's successors and assigns) has the right: to exercise any or all of those interests,
including, but not limited to, the right to foreclose and sell the Property; and to take any action required of Lender
including, but not limited to, releasing and canceling this Security Instrument.
BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to mortgage, grant and convey the Property and that the Property is unencumbered, except for encumbrances of
record, Borrower warrants and will defend generally the title to the Property against all claims and demands, subject
to any encumbrances of record. t 7
THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with
limited variations by jurisdiction to constitute a uniform security instrument covering rea{ property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows: .

i. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges. Borrower shall
pay when due the principal of, and interest on, the debt evidenced by the Note and any prepaynient charges and late
charges due under the Note. Borrower shall also pay funds for Escrow Items pursuant to Section 3. Payments due
under the Note and this Security Instrument shall be made in U.S. currency. However, if any check of other
instrument received by Lender as payment under the Note or this Security Instrument is returned to Lender unpaid,
Lender may require that any or all subsequent payments duc under the Note and this Security Instrument be made in
onc or more of the following forms, as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check,
treasurer's check or cashier's check, provided any such check is drawn upon an institution whose deposits are insured
‘by a federal agency, instrumentality, or entity; or (d) Electronic Funds Transfer. ; _

Payments are deemed received by Lender when received at the location designated in the Note or at sugh other
location as may be designated by Lender in accordance with the notice provisions in, Section 1§,, Lendex may,return
any payment.or partial payment if the payment or partial payments are insufficient to bring the Loan current. Lender
may accept any payment or partial payment insufficient to bring the Loan current, without, waiver, of any rights
hereunder or prejudice to its rights to refuse such payment or partial payments jn the future, but Lender, is not
obligated to, apply such payments at the time such payments are accepted, If cach Periodic Payment is applied as of
its scheduled due date, then Lender need not pay interest on wnapplied funds. Lender may hold such unapplied funds
until Borrower makes payment to bring the Loan current. If Borrower does not do-so within a reasonable pegiod o

CONNECTICUT--Single Family—Fannie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS  ». . ne Docktagle Rome
Form 3007 01/01 Page 3 of 13 : . vw. daemagic.com

.
Ie L]
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 13 of 45

“

" . s ‘ ' . we

time, Lendci shall either apply such funds or retin them to Bortower, If not applied earlier, such funds will be

applied to tHe outstanding principal balance under the Note immediately prior to foreclosure. “No offset’ or claim
which Borrower might have now or in the future against Lender shall relieve Borrower from making paymerits due

’ under the Note and this Security Instrument or performing the covenants and agreements secured by this Security

Tnstrument.: ; oo

2, Application of Payments or Proceeds. Except as otherwise described in this Section 2, all payments
accepted and applied by Lender shall be applied in the following order of priority: (a) interest due under the Note;
(0) principal due under the Note; (c) amounts due under Section 3. Such payments shall be applied to each Periodic
Payment in the order in which it became due, Any remaining amounts shall be applied first to lite charges, ‘second
to any other amounts due under this Security Instrument, and then to reduce the principal balance of the Note.

Tf Lender receives 8 payment from Borrower for a delinquent Periodic Payment which includes a sufficient
amount to pay any late charge due, the payment may be applied to the delinquent ‘payment andthe late chatge. If
more than one Periodic Payment is outstanding, Lender may apply any payment received from Borrower to the
repayment of the Periodic Payments if, and to the extent that, each payment can be paid in full. To the extent that
any excess exists after the payment is applied to the full payment of one or more Periodic Payments, such excess may
be applied to any late charges due. Voluntary prepayments shall be applied first to any prepayment charges and then
as described in the Note. - "

Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under the Note
shali not extend or postpone the due date, or change the amount, of the Periodic Payments. . .

3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due under the
Note, until the Note is paid in full, a sum (the “Funds") to provide for payment of amounts due for: (a) taxes and
assessments and other items which can attain priority over this Security Instrument as a lien or encumbrance on the
Property; (b) leaschold payments or ground rents on the Property, if any; (c) premiums for any and all insurance
required by Lender under Section 5; and (d) Mortgage Insurance premiums, if any, or any sums payable by Borrower
to Lender in lieu of the payment of Mortgage Insurance premiums in accordance with the provisions of Section 10.
These items arecalled "Escrow Items." At origination or at any time during the term of the Loan, Lender may require
that Community Association Dues, Fees, and Assessments, if any, be escrowed by Borrower, and such dues, fees and
assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender all notices of amounts to be paid
under this Section, Borrower shall pay Lender the Funds for Escrow Items unless Lender waives Borrower's
obligation to:pay the Funds for any or all Escrow Items. Lender may waive Borrower's obligation to pay to. Lender
Funds for any or all Escrow Items at any time. Any such waiver may only be in writing, In the event of such waiver,
Borrower shall pay directly, when and where payable, the amounts due for any Escrow Items for which paymient of
Funds has been waived by Lender and, if Lender requires, shall furnish to Lender receipts evidencing such payment
within such time period as Lender may require. Borrower's obligation to make such payments and to provide receipts

shall for all purposes be deemed to be a covenant-and agreement contained in this Security Instrument, as the phrase

“covenant and agreement" is used in Section 9, If Borrower is obligated to pay Egcrow Items directly, pursuant to
a waiver, and Borrower fails to pay the amount due for an Escrow Item, Lender may exercise its rights under Section
9 and pay such amount and Borrower shall then be obligated under Section 9 to repay to Lender any such amount,
Lender may revoke the waiver as to any or all Escrow Items at any time by a notice given in accordance with Section
15 and, upon such revocation, Borrower shall pay to Lender all Funds, and in such amounts, that are then required
under this Section 3. a .

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply, the Funds
at the time specified under RESPA, and (b) not to exceed the maximum amount a lender can require under RESPA.
Lender shall estimate the amount of Funds due on the basis of current data and reasonable estimates of expenditures
of future Escrow Items or otherwise in accordance with Applicable Law. ; ‘ : og

The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality, or
entity (including Lender, if Lender is an institution whose deposits are so insured) or in any. Federal ‘Home Loan
Bank. Lender shall apply the Funds to pay the Escrow Items no later than the time specified under RESPA. Lender
shall not charge Borrower for holding and applying the Funds, annually analyzing ‘the escrow account; or verifying
the Escrow Items, unless Lender pays Borrower interest on the Funds and Applicable Law permits Lender. to make
such a charge. Unless an agreement is made in writing or Applicable Law requires interest to be paid.on the Fund

t

‘- (3) WZ

i Hy p)

CONNECTICUT—Single Family—Fannie Mae/Freddie Mae UNIFORM INSTRUMENT - MERS «ws “Docanfle Choma

Form 3007 01/01 a Page 4 of 13 - us ‘,, . weew.docmagic.cam
ao . " i ny ig . ‘ \

zt 1 ‘i . . :
yy) ey : te A bore

 
 

" ro elt \
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14

a

Lender shall not be required to pay Borrower any interest or earnings on the Funds. Borrower afd Lendér can agree

in writing, however, that interest shall be paid on the Funds. Lender shall give to Borrower, without charge, an
annual accounting of the Funds as required by RESPA. , oO gee

If theré is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to’ Borrower for
the excess funds in accordance with RESPA. If there is a shortage of Funds held in escrow, as defined under RESPA,
Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make
up the shortage in accordance with RESPA, but in no more than 12 monthly payments. If there is a deficiency of
Funds held in escrow, as defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower
shall pay: to‘Lender the amount necessary to make up the deficiency in accordance with RESPA, but in‘ no‘rhére than
12 monthly payments. ’ een

Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to Borrower
any Funds held by Lender, ‘

4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions attributable to
the Property which can attain priority over this Security Instrument, leasehold payments or ground rents on the
Property, if-any, and Community Association Dues, Fees, and Assessments, if any. To the extent that these items
are Escrow Items, Borrower shall pay them in the manner provided in Section 3.

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless: Borrower:
(a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptableto Lender, but only
so long as Borrower is performing ‘such agreement; (b) contests the lien in good faith by; or defends ‘against
enforcement of the lien in, legal proceedings which in Lender's opinion operate to prevent the enforcementof the lien
while those proceedings are pending, but only until such proceedings are concluded; or (c) secures from the holder
of the licn an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If Lender
determines that any part of the Property is subject to a lien which can attain priority over this Security Instrument,
Lender may give Borrower a notice identifying the lien. Within 10 days of the date on which that notice is given,
Borrower shall satisfy the lien or take one or more of the actions set forth above in this Section 4.

Lender may require Borrower to pay a one-time charge for a reat estate tax verification and/or reporting service
used by Lender in connection with this Loan. . 7

5. Property Insurance. Borrower shall-keep the improvements now existing or hereafter erected,on the
Property insured against loss by fire, hazards included within the term “extended coverage," aid any other hazards
including, but not limited to, earthquakes and floods, for which Lender requires insurance. This insurance shall be
maintained in the amounts (including deductible levels) and for the periods that Lender requires. What: Lender
requires pursuant to the preceding sentences can change during the term of the Loan, The insurance carrier providing
the insurance shall be chosen by Borrower subject to Lender’ s right to disapprove Borrower's choice, which right shall
not be exercised unreasonably. Lender may require Borrower to pay, in connection with this Loan, either: a).a one-
time charge for flood zone determination, certification and tracking services; or (b),a one-time charge for flogd zone
determination and certification services and subsequent charges each time remappings or similar changes occur which
reasonably might affect such determination or certification. Borrower shall also be responsible for the payment of
any fees imposed by the Federal Emergency Management Agency in connection with the review of any. flood zone
determination resulting from an objection by Borrower.

If Borrqwer fails to maintain any of the coverages described above, Lender may obtain insurance coverage, at
Lender's option and Borrower's expense. Lender is under no obligation to purchase any particular type or amount
of coverage. Therefore, such coverage shall cover Lender, but might or might not protect Borrower, Borrower's
equity in the Property, or the contents of the Property, against any risk, hazard or liabitity and might provide greater
or lesser coverage than was previously in effect. Borrower acknowledges that the.cost of the insurance coverage so
obtained might significantly exceed the cost of insurance that Borrower could have obtained. Any‘amounts disbursed
by Lender under this Section 5 shall become additional debt of Borrower secured by this Security Instrument, .; These
amounts shall bear interest at the Note rate from the date of disbursement and shall be payable;. with such ititerest,
upon notice from Lender to Borrower requesting payment. : : pa : :

All insurance policies required by Lender and renewals of such policies shalt be subject to Lender's right to
disapprove such policies, shall include a standard mortgage clause, and shall name Lender as mortgagee and/or as an
additional loss payee. Lender shall have the right to hold the policies and renewal certificates. ‘If Lender requires,

CONNECTICUT-Single Family—Fannie Mae/Fraddie Mac UNIFORM INSTRUMENT - MERS . * Dactfagte Bouma

Form 3007 01/01 Page 5 of 13 4). Wwe doemagic.com

Page 14 of 45
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 15 of 45

at , t

Borrower shall promptly give to Lender all receipts of paid premiums and renewal fotices. If Borrower obtains any
form of insurance coverage, not otherwise required by Lender, for damage to, or destruction of, the Property, such
policy shall include a standard mortgage clause and shalt name Lender as mortgagee and/or & as att additional loss
payee.

In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. ‘Lender may make
proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in writing, any
insurance proceeds, whether or not the underlying insurance was required by Lender, shall be applied to restoralion
or repair of the Property, if the restoration or repair is economically feasible and Lender's security is not lessened.
During such repair and restoration period, Lender shall have the right to hold such insurance proteeds' until ‘Lender
has had an opportunity to inspect such Property to ensure the work has been completed to Lender's satisfaction,
provided that such inspection shall be undertaken promptly. Lender may disburse proceeds for the repairs and
restoration in a single payment or in a series of progress payments as the work is completed. Unless:an agreement
is made in writing or Applicable Law requires interest to be paid on such insurance proceeds, Lender shall not be
required to pay Borrower any interest or. earnings on such proceeds, Fees for public adjusters, or other third parties,
retained by Borrower shali not be paid out of the insurance proceeds and shall be the sole obligation of Borrower.
If the restoration or repair is not economically feasible or Lender's security would be lessened, the insurance proceeds
shall be applied to the sums secured by this Security Instrument, ‘whether or not then.due, with the excess, if any, paid
to Borrower. Such insurance proceeds shall be applied in the order provided for in Section 2..

If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance claim and
related matters. If Borrower does not respond within 30 days to a notice from Lender that the insurance carrier has
‘offered to settle a claim, then Lender may negotiate and settle the claim. The 30-day period will begin when the
notice is given. In either event, or if Lender acquires the Property under Section 22 or otherwise, Borrower hereby
assigns to Lender (a) Borrower's rights to any insurance proceeds in an amount not to exceed the amounts: unpaid
under the Note or this Security Instrument, and (b) any other of Borrower's rights (other than the right to any refund
of unearned premiums paid by Borrower) under alt insurance policies covering the-Property, insofar as such rights
are applicable to the coverage of the Property. Lender may use the insurance proceeds either to repair or.restore the
Property or to pay amounts unpaid under the Note or this Security Instrument, whether or not then due.

6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal residence
within 60 days after the execution of this Security Instrument and shall continue to occupy the Property as Borrower's
principal residence for at least one year after the date of occupancy, unless Lender otherwise agrees in writing, which
consent shall not be unreasonably withheld, or unless extenuating circumstances exist which are: beyond Borrower's
control. ‘

7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not destroy,
damage or impair the Property, allow the Property to deteriorate or commit waste on the Property. Whether, sor not
Borrower is residing in the Property, Borrower shall maintain the Property in order to prevent,the Property from
deteriorating or decreasing in value due to its condition. Unless it is determined pursuant to Section 5.that repair or
restoration is not economically feasible, Borrower shall promptly repair the Property if damaged to avoid further
deterioration or damage. If insurance or condemnation proceeds are paid in connection with damage to,, or the taking
of, the Property, Borrower shall be responsible for repairing or restoring the Property only ifiLender hasireleased
proceeds for.such purposes. Lender may disburse proceeds for the repairs and restoration,in a single payment or in
a series of progress payments as the work is completed. If the insurance or condemnation proceeds are not sufficient
to repair or restore the Property, Borrower i is not relieved of Borrower s obligation for the completion of such repair
or restoratiqn. Cy ap aye

‘ Lendegor its agent may make reasonable entries upon and inspections of the Property. [fit has reasonable cause,
Lender may singpect the interior of the improvements on the Property. Lender shall give Borrower nofice at the time
of or prior to such an interior inspection specifying such reasonable cause. i" *

8. ; Borrower's Loan Application. Borrower shall be in default if, during the Loan application. process,
Borrower ot any persons or entities acting at the direction of Borrower or with Borrqwer's knowledge or consent gave
materially false, misleading, or inaccurate information or statements to Lender (or failed to provide Lender with
material information) in connection with the Loan, Material representations include, but are not limited {o,
representations concerning Borrower's occupancy of the Property as Borrower's principal residence.

CONNECTICUT--Single Family-Fannie MaelFreddia Mac UNIFORM INSTRUMENT - MERS \pochtagia
Fon 3007 07/0 Page 6 of 1 s *  www.docmagic.com

 

vale
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19:12:39:14 Page 16 of 45

e ' ‘ ! . oe) pede
! ' tes ‘ ret

+e . . ‘ ‘
‘ + a

il ‘

9, | Protection of ‘Lender’ s Interest i in the Property and 4 iewts Under this Security smtranieat If (a)
Borrower fails to perform the covenants and agreements contained in this Security Instrument,’ (b) there is a legal
proceeding that might signifi cantly affect Lender’ s interest in the Property and/or rights under this Security Instrument
(such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for énforcement of a lien which may
attain priority over this Security Instrument or to enforce laws or regulations), or’ (c) Borrower has abandoned the
Property, then Lender may do and pay for whatever is reasonable or appropriate to protect Lender's interest in the
Property and rights under this Security Instrument, including protecting and/or assessing the value of the Property,
and securing and/or repairing the Property. Lender's actions can include, but are not limited to: (a) paying any sums
secured by a lien which has priority over this Security Instrument; (b) appearing in court; and (c) paying-reasonable
attorneys’ fees to protect its interest in the Property and/or rights under this Security Instrument, including its secured
position in a bankruptcy proceeding. Securing the Property includes, but is not limited to, entering the Property to
make repairs, change locks, replace or board up doors and windows, drain watet from pipes, eliminate building or
other code violations or dangerous conditions, and have utilities turned on or off. Although Lender may. take action
under this Section 9, Lender does not have to do so and is not under any duty or obligation to do so. It is agreed that
Lender incurs no liability for not taking any or all actions authorized under this Section 9,

Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrawer scoured ‘by this
Security Instrument. These amounts shall bear interest at the Note rate from the date of Slab semen and shall be
payable, with such interest, upon notice from Lender to Borrower requesting payment. Lot

If this Security Instrument is on a leaschold, Borrower shall comply with-all the provisions ‘of the lease.
Borrower shall not surrender the leasehold estate and interests herein conveyed or terminate or cancel the ground lease.
Borrower shall not, without the express written consent of Lender, alter or amend the ground lease... If Borrower
acquires fee-title to the Property, the leaschold and the fee title shall not merge unless Lender agrees to the merger
in writing.

10, Mortgage Insurance, If Lender required Mortgage Insurance asa condition of making the Loan, Borrower
shall pay the premiums required to maintain the:‘Mortgage Insurance in effect. If, for any reason, the Mortgage
Insurance coverage required by Lender ceases to be available from the mortgage insurer that.previously provided such
insurance and Borrower was required to make separately designated payments toward the premiums for Mortgage
Insurance, Borrower shall pay the premiums required to obtain, coverage substantially equivalent to the Mortgage
Insurance previously in effect, at a cost substantially equivalent to the cost to Borrower of the, Mortgage Insurance
previously in effect, from,an alternate mortgage insurer selected by Lender. If substantially equivalent Mortgage
Insurance coverage is not available, Borrower shall continue to pay to Lender the amount of the separately designated
payments that were duc when the insurance coverage ceased to be in effect. Lender, will accept, ‘use and retain these «
payments as a non-refundable loss reserve in lieu of Mortgage Insurance. Such losg reserve shall be non-refundable,
notwithstanding the fact that the Loan is ultimately paid in full, and Lender shall not,be required to, pay Borrower any
interest or earnings on such Joss reserve. Lender can no longer require loss reserve,payments if Mortgage Insurance
coverage (iq the amount and for the period that Lender requires) provided by an insurer selected by Lendeg again
becomes available, is obtained, and Lender requires separately designated payments toward the premiuths for
Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan and Borrower was
required to make separately designated payments toward the premiums for Mortgage Insurance, Borrower shall pay
the premiums required to maintain Mortgage Insurance in effect, or to provide a non-refundable: Joss reserve, until
Lender's requirement for Mortgage Insurance ends in accordance with any written agreement between Borrower and
Lender providing for such termination or until termination is required by Applicable Law. Nothing in this Section
10 affects Borrower's obligation to pay interest at the rate provided in the Note,

Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain. ‘Josses i may incur
if Borrower docs not repay the Loan as agreed. Borrower is not a partly to the Mortgage Insurance, -

Mortgage insurers evaluate their total risk on all such msurance in force from.time to time, and may | eiiter into
agreements with other parties that share or modify their risk, or reduce losses. These agreements are qn, terms and
conditions that are satisfactory to the mortgage insurer and the other party (or parties) to these agreements. , These
agreements may require the mortgage insurer to make payments using any source of funds that the mortgage i: insurer
may have available (which may include funds obtained from Mortgage Insurance premiums), | |

4 a"
1

CONNECTICUT—Singla Fam Fanwie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS ; r
Form 3007 ae Page 7 of ~ ;

!
“th

 

a cy ‘ iv ou

te.
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 17 of 45

eG

As a result of these agreements, Lender, any purchaser of the Note, another insurer, any.reinsuret, any other
catity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that derive from (or might
be characterized as) a portion of Borrower's payments for Mortgage Insurance, in éxchange for sharing of modifying
the mortgage insurer's risk, or reducing losses. If such agreement provides that an affiliate of Lender takes a share
of the insurer's risk in exchange for a share of the premiums paid to the insurer, the arrangement-isoften termed
“captive reinsurance." Further: a Cm

(a) Any such agreements will not affect.the amounts.that Borrower has agreed to pay for Mortgage
Insurance, or any other terms of the Loan, Such agreements will not increase the amount Borrower ‘will owe
for Mortgage Insurance, and they will not entitle Borrower to any refund. , Bu 3s

(b): Any such agreements will not affect the rights Borrower has - if any « with respect to the Mortgage
Insurance under the Homeowners Protection Act of 1998 or any other law, These rights may include the right
to receive certain disclosures, to request and obtain cancellation of the Mortgage Insurance, to have the
Mortgage Insurance terminated automatically, and/or to receive a refund of any Mortgage Insurance premiums
that were unearned at the time of such cancellation or termination. : a ag

11. Assignment of Miscellaneous Proceeds; Forfeiture. Alt Miscellancous Proceeds are ‘hereby assigned to
and shall be paid to Lender. ak

If the Property is damaged, such Miscellaneous Proceeds shail be applied to restoration or repair of the Property,
if the restoration or repair is economically feasible and Lender's security is not lessened. During such repair and
restoration period, Lender shall have the right to hold such Miscellaneous Proceeds unti{ «Lender -has had an
opportunity to inspect such Property to ensure the work has been completed to Lender's satisfaction, provided that
such inspection shall be undertaken promptly. Lender may pay for the repairs and restoration in a single disbursement
or in a series of progress payments as the work is completed. Unless an agreement is made in writing or ‘Applicable
Law requires interest to be paid on such Miscellaneous Proceeds, Lender shall not be required to pay Borrower any
interest or earnings on such Miscellaneous Proceeds. If the restoration or repair is not economically feasible or
Lender's security would be lessened, the Miscellancous Proceeds shal! be applied to the sums secured by this Security
Instrument, whether or not then due, with the excess, if any, paid to Borrower, Such Miscellaneous Proceeds shall
be applied in the order provided for in Section 2. , ote

Tn the event of a total taking, destruction, or loss in value of the Property, the, Miscetlaneous Proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due,, with the excess, if any, paid to
Borrower. : soy saad

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value of
the Property immediately before the partial taking, destruction, or.loss in value is equal to or greater than,the amount
of the sums,secured by this Security Instrument immediately before the partial taking, destruction, or loss in. value,
unless Borrower and Lender otherwise agree in writing, the sums secured by this Sepurity Instrument shall be reduced
by the amount of the Miscellaneous Proceeds multiplied by the following fraction: (a) the total amount of the sums
secured immediately before the partial taking, destruction, or loss in value divided by (b) the fair market value of the
Property immediately before the partial taking, destruction, or loss in value. Any balance shall be paid.te Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value of
the Property immediately before the partial taking, destruction, or loss in value is,less than the amount of the sums
secured immediately before the partial taking, destruction, or loss in value, unless Borrower and Lender, otherwise
agree in writing, the Misgellancous Proceeds shall be applied to the sums secured by this Security Instrument whether
or not the syms are then-due. ; st . : eer

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing Party (as
defined in the next sentence) offers to make an award to settle a claim for damages, Borrower, fails to, respond to
Lender within 30 days after the date the notice is given, Lender is authorized to collect and apply the Miscellaneous
Proceeds either to restoration or repair of the Property or to the sums secured by this Security Instrument, whether
or not then due. "Opposing Party” means the third party that owes Borrower Miscellaneous Proceeds or the party
against whom Borrower has a right of action in regard to Miscellaneous Proceeds. . sty

Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in Lender's
judgment, could result in forfeiture of the Property or other material impairment of Lender's interest in the Property

4
i
CONNECTICUT—Single Family--Fannie Mae/Fraddie Mac UNIFORM INSTRUMENT - MERS
Form 3007 01/01 Page 8 of 13

 
Case 19-50309-. Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 18 of 45

‘
4, '

atl

as provided in Section 19, by causing the action or proceeding to be dismissed with a ruling? that, in Lender's

judgment, precludes forfeiture of the Property or other material impairment of Lender's interest:in the Propérty or
rights under this Security Instrument, The proceeds of any award or claim for damages that are attributable-to the
impairment of Lender's interest in the Property are hereby assigned and shall be paid to Lender. mt

All Miscellaneous Proceeds that are not applied to restoration or repair of the’ Property shal! be applied in the
order provided for in Section 2. 3" =

12. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower or any
Successor in Interest of Borrower shall not operate to release the liability of Borrower or any Successors in Interest
of Borrower. Lender shall not be required to commence proceedings against any Successor in Interest. of Borrower
or to refuse,to extend time for payment or otherwise modify amortization of the sums secured by this Security
Instrument by reason of any demand made by the original Borrower or any Successors in Interest of Bortower. Any
forbearance by Lender in exercising any right or remedy including, without limitation, Lender's acceptance of
payments from third persons, entities or Successors in Interest of Borrower or in amounts legs than the amount then
duc, shall not be a waiver of or prectude the exercise of any right or remedy, : t .

13.: Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants and-agrees
that Borrower's obligations and liability shall be joint and several. However, any Borrower who co-signs this Security
Instrument but does not execute the Note (a "co-signer"): (a) is co-signing this Security Instrument only to mortgage,
grant and convey the co-signer's interest in the Property under the terms of thig- Security Instrument; (b)*is not
personally obligated to pay the sums secured by this Sccurity Instrument; and (c) agrees that Lender and any other
Borrower can agree to extend, modify, forbear or make any accommodations with regard to the terms of this Security
Instrument or the Nate without the co-signer's consent. : a

Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes Borrower's
obligations under this Security Instrument in writing, and is approved by Lender, shal! obtain all of Borrower's rights
and benefits.under this Security Instrument. Borrower shall not be released from Borrower's obligations and liability
under this Security Instrument unless Lender agrees to such release in writing. The ¢ovenants arid agreements of this
Security Instrument shall bind (except as provided in Section 20) and benefit the successors and, assigns.of Lender.

14, Loan Charges. Lender may charge Borrower fees for services performed in connection with Borrower's
default, for the purpose of protecting Lender's interest in the Property and rights under this Security Instrument,
including, but not limited to, attorneys’ fees, property inspection and valuation fees. In regard fo any other fees, the
absence of express authority in this Security Instrument to charge a specific fee to Borrower shall not be construed
as a prohibition on the charging of such fee. Lender may not charge fees that are expressly prohibited by this Security
Instrument or by Applicable Law. ‘ ah

If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so that the
interest or other loan charges collected or to be collected in connection with the Loan exceed the permitted limits,
then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the pérmitied limit;
and (b) any sums already collected from Borrower which exceeded permitted limits will be refunded 'to, Borrower.
Lender may choose to make this refund by reducing the principal owed under the Note or by making a direct payment
to Borrower. If a refiind reduces principal, the reduction will be treated as q-partial prepayment without any
prepayment charge (whether or not a prepayment charge is provided for under the Note). Borrower's acceptance of
any such refund made by direct payment to Borrower will constitute a waiver of any right of action Borrower might
have arising out of such overcharge, .

15. Notices, All notices given by Borrower or Lender in connection with this Security Instrument, must be in
writing. Any notice to rower in connection with this Security Instrument shall, be deemed to bave, been given to

Borrower when mailed by, first class mail or when actually delivered to Borrower's notice address if sent by other

means. Notice to any one Borrower shall constitute notice to all Borrowers unless Applicable Law, expressly requires
otherwise, The notice address shall be the Property Address unless Borrower has designated a substitute, notice
address by notice to Lender. Borrower shall promptly notify Lender of Borrower's change of.address. If;Lender
specifies a procedure for reporting Borrower's change of address, then Borrower shall only report a change of address
through that specified procedure. There may be only one designated notice address under this Security Instrument
at any one time. Any notice to Lender shall be given by delivering it or by mailing, it by first clags mail to Lender's

CONNECTICUT--Single Family—-Fannia Mae/Freddie Mac UNIFORM INSTRUMENT - MERS ! \porMagic
Form 3007 01/01 e Page 9 of 13 7 ww. docmagle.com

A \

ee
Case 19-50309 , Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14

Page 19 of 45

és ws . © a
a Mi ‘ . 8

address stated herein unless ‘Lender has designated another address by notice to Borrower. Any notice in ‘domnsetin

with this Se¢urity Instrument shall not be deemed to have been given to Lender until actually received by Lender.
If any notice required by this Security Instrument is also required under Applicable Law, the Applicable Law
requirement will satisfy the corresponding requirement under this Security Instrunient.

16. Governing Law; Severability; Rules of Construction. This Security‘Instrument shall be- govertied by
federal faw and the law of the jurisdiction in which the Property is located. All rights and obligstions contained in
this Security Instrument are subject to any requirements and limitations of Applicable Law. Applicable: Law. might
explicitly or implicitly allow the parties to agree by contract or it might be silent, but such silence shall not be
construed as a prohibition against agreement by contract. In the event that any provision or clause of this Security
Instrument or the Note conflicts with Applicable Law, such conflict shall not affect other provisions of this Seourity
Instrument or the Note which can be given effect without the conflicting provision.

As used in this Security Instrument: (a) words of the masculine gender shall mean and lnclode corresponding
neuter words or words of the feminine gender; (b) words in the singular shall mean and include the plural and vice
versa; and (c) the word "may" gives sole discretion without any obligation to take any action,

‘17.: Borrower's Copy. Borrower shall be given one copy of the Note and of this Security Instrument.

18. Transfer of the Property or a Beneficial Interest In Borrower, As used in this Section 18, Interest i in
the Property" means any legal or beneficial interest in the Property, including, but not limited to, those, beneficial
interests transferred in a ‘bond for deed, contract for deed, installment sales contract or escrow Ae the. intent
of which is the transfer of title by Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or teansferred (or if Berean is not a
natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written:consent,
Lender may require: immediate payment in full of all sums secured by this Security Instrument. However, this option
shall not be exercised by Lender if such exercise is prohibited by Applicable Law,

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a
period of not less than 30 days from the date the notice is given in accordance with Section 15 within which Borrower
must pay all Sums securediby this Security Instrument. If Borrower fails to pay these sums prior to the expiration of
this period,, ‘Lender may invoke any remedies permitted by this Security Instrument without further notice or demand
on Borrower.

19. Borrower's Right to Reinstate After Acceleration, If Borrower meets tertain conditions, Borrower shall
have the right to have enforcement of this Security Instrument discontinued at any | time prior to the earliest of: {a)
five days before sale of the Property pursuant to any power of sale contained in this Secitrity Instrument; (6) such
other period as Applicable Law might specify for the termination of Borrower's right to reinstate; or (c) entry of a
judgment enforcing this Security Instrument. Those conditions are that Borrower: * (a) pays Lender all sums which
then would be due under this Security Instrument and the Note as if no acceleration had occurred; ©) cures any default
of any other covenants or agreements; (c) pays all expenses incurred in enforcing this Security Instrument, - including,
but not limited to, reasonable attorneys’ fees, property inspection and valuation fees, and other. fees incurred Jor the
purpose of protecting Lender's interest in the Property and rights under this Security Instrument; and @ takes such
action as Lender may reasonably require to assure that Lender's interest in the Property and rights under this Seourity
Instrument, and Borrower's obligation to pay the sums secured by this Security Instrument, shall continue.unchanged.
Lender may require that Borrower pay such reinstatement sums and expenses in one or more of the following forms,
as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer’ s check or cashier's check,
provided any such check is drawn upon an institution whose deposits are insured by a federal agency, instrumentality
or entity; or,(d) Electronic Funds Transfer. Upon reinstatement by Borrower, this Security Instrument and obligations
secured hereby shall remain fully effective as if no acceleration had occurred, However, this right to reinstate shall
not apply inthe case of qeccleration under Section 18. ak Bt Hay

20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note ora partial interest | in the Note
(together with this Security Instrument) can be sold one or more times without prior: police to Borrower. A salé might
result in-a change in the entity (known as the "Loan Servicer") that collects Periodic Payments\due under the Note
and this Security Instrument and performs other mortgage loan servicing obligations under the, Note, ‘this. Security
Instrument, and Applicable Law. There also might be one or more changes of the Loan Servicer unrelated to a sale
of the Note.; it there is a conn of the Loan Servicer, Borrower will be given written notice of the pectenge which.will

CONN ore Family~Fannie ne Mac UNIFORM INSTRUMENT - MERS .
Form 3007 01/01 Page 10 of 13 gi _ wwe. renee See com

    

1

t ‘ rc a
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19.12:39:14 Page 20 of 45

state the name and address of the new Loan. Servicer, the address:to which paymerits should be made arid arly other
information RESPA requires in connection with a notice of transfer of servicing. If the Note is sold and thlreafter
the Loan is sérviced by a Loan Servicer other than'the purchaser of the Note, the mortgage loan servicing obligations
to Borrower-will remain with the Loan Servicer or be transferred'to a successor Loan Servicer and are riot'assumed
by the Note-purchaser unless otherwisé provided ‘by the Note purchaser, : ; oR

Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either’an individual
litigant or the member of a class) that arises from the other party's actions pursuant to this Security Instrurnent or that
alleges that the other party has breached any provision of, or any duty owed by reason of, this Security Instrument,
until such Borrower or Lender has notified the other party (with such notice given in compliance with the requitements
of Section 15) of such alleged breach and afforded the other party hereto a reasonable period after the giving 6f such
notice to take corrective action. If Applicable Law provides a time period which must elapse before certain action
can be taken, that time period will be deemed to be reasonable for purposes of this parapraph. The notice of
acceleration and opportunity to cure given to Borrower pursuant to Section 22 and, the notice of acceleration given
to Borrower pursuant to Section 18 shall be deemed to satisfy the notice and opportinity to take corrective action
provisions of this Section 20. . ' 3

, 21. Hazardous Substances. As used in this Section 21: (a) "Hazardous Substances” are those substances
defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law and the following substances:
gasoline, kerosene, other flanunable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents,
materials containing asbestos or formaldehyde, and radioactive materials; (b) "Environmental Law" means federal
laws and laws of the jurisdiction where the Property is located that relate to health, safety or environmental protection;
(c) “Environmental Cleanup” includes any response action, remedial action, or removal action, as defined in
Environmental Law; and (d) an “Environmental Condition" means a condition that can cause, contribute to, or
otherwise trigger an Environmental Cleanup. . .

Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous Substances,
or threaten to release any Hazardous Substances, on or in the Property, Borrower shall not do, rior allow anyone else
to do, anything sffecting the Property (a) that is in violation of any Environmental Law, (b) which creates an
Environmental Condition, or (c) which, due to the presence, use, or release of a Hazardous, Substance, creates a
condition that adversely affects the value of the Property. The preceding two sentences shall not apply .to the
presence, use, or storage on the Property of small quantities of Hazardous Substances that are gencrally recognized
to be appropriate to normal residential uses and to maintenance of the Property. (including, but not limited to,
‘hazardous substances in consumer products), i "oe ik * wo 5

. Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit or other
action by any governmental or regulatory agency or private party involving the Property and any Hazardous Substance
or Environmental Law of which Borrower has actual knowledge, (b) any Environmental Condition, including, but not
limited to, any spilling,. leaking, discharge, release or threat of release of any Hazardous Substance, and (c) any
condition caused by the présence, use or release of a Hazardous Substance which adversely affects the yalue of the
Property. If Borrower learns, or is notified by any governmental or regulatory authority, or any private party, that
any removal or other remediation of any Hazardous Substance affecting the Property is necessary, Borrower shall
promptly take all necessary remedial actions in accordance with Environmental Law. Nothing herein shall create any
obligation on Lender for an Environmental Cleanup. . Be aesall ge

. ! gti

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following
Borrower's breach of any covenant or agreement in this Security Instrument (bat not prior to acceleration under
Section 18 unless Applicable Law provides otherwise). The notice shall specify: (a) the default; (b) the,action
required to cure the default; (c) a date, not less than 30 days from the date the notice is glven to Borrower, by
which the default must be cured; and (d) that fallure to cure the default on or before the date specified in the
notice may result in acceleration of the sums secured by this Security Instrument and foreclosure or salesof the
Property. The notice shall further inform Borrower of the right to reinstate after acceleration and the right to
assert in court the non-existence of a default or any other defense of Borrower to acceleration and foreclosure

 

 

NECTICUT—Single Family—Fannie Mae/Freddia Mac UNIFORM {NSTRUMENT - MERS ‘

Fon soo7 oot we Page 11 of 13 . , www.docmagic.com
“) 4 4 eg eu

. : yy , { ' sf *

: at us "it og
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page.21 of 45

immediate payment in full of all sums secured by this Security Instrument without further demand and may
invoke any of the remedies permitted by Applicable Law. Lender shall be entitled to collect all expenses
incurred in pursuing the remedies provided in this Section 22, including, but not limited to, keajonaine
attorneys’ fees and costs of title evidence,

23. Release. Upon payment and discharge of all sums secured by this Security Tndéturitent this- Séeurity
Instrument shall become nult and void and Lender shall release this Security Instrument. Borrower shall. pay any
recordation costs. Lender may charge Borrower a fee for reteasing this Security Instrument, but only if the fee is paid
to a third party for services rendered and the charging of the fee is permitted under Applicable Law. © - |!

24. Waivers. Borrower waives all rights of homestead exemption in, and statutory redemption of, the Property
and all right of appraisement of the Property and relinquishes all rights of curtesy and dower in the Propeity:

25. Fyture Advances. Lender is specifically permitted, at its option and in‘its discretion, to make additional
foans and future advances under this Security Instrument as contemplated by Section 49-2(c)} of thie Connecticut
General Statutes, and shall have all rights, powers and protections allowed thereunder.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Security
Instrument and in any Rider executed by Borrower and recorded with it. i

(Seal) Ayo. selec (Seal)

Borvonre: LISA BULAKOWSKI ‘ -Borrower

  

(Seal) = ‘Geal)

 

 

 

 

-Borrower i *-Borrower
(Seal) 2 —_—: +t *"Seal)
‘ ‘ -Borrower : aud ~ “.Borrower

delivered in the presence of:

  
 

: Witness: i bn te : ;
1A ACN eon A Difesrs |

CONNECTICUT-Single Family—Fannie Mae/Freddie Mac ib INSTRUMENT - MERS * Docklagie EFornne
Form 3007 07/01 - Page 12 of 13 "www. docmagie.com
Case 19-50309.' Doc 39-1 Filed:10/10/19 Entered 10/10/19 12:39:14 Page 22 of 45

*
“ 7 ‘

 

[Space Batow This Line For Acknowledgment]

 

State of CONNECTICUT

The foregoing instrument was acknowledged before me this _AUGUST 24, 2012
by__ BRIAN BULAKOWSKI AND LISA BULAKOWSKI

 

 

 

  

: NC scat
COMMISSIONER OF

Pes ke Pe
4 Vetus Whee Cee ene Nawal
Title

Leticia Crespo Esq.
Comm. of Sup, Ct

Serial N ,

 

(Seal) My commission expires:

 

CONNECTICUT—Single Family—Fannie Mae/Freddie Mac UNIFORM INSTRUMENT - MERS =~ Docitlagic CFarne
Fonn 3007 01/01 ' Page 13 of 43 prt eden
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 .Page 23 of 45

4

Loan’ ‘Number: Se

Date: AUGUST 24, 2012 ~

dre “9 RAJCULA FARM RD ; % .
rent ™ JBROOKFIELD, CONNECTICUT 06804 :

. ", ett
‘ . ® ‘ ye) at

ak ome EXHIBIT "A"

ade 7 LEGAL DESCRIPTIONS

Tus

!

Uleee so, ee ’ - : ¢ a

= TI eat me ee a) : Regery oe ar «
mee 3 i " "

“y!  ohie

ALL that certain piece or parcel of land, stgate in the Town of
Brookfield, County of Fairfield and State of Connecticut, shown and
designated as Lot No. 4 on a certain.map entitled, "TOWN OF BROOKFIELD
FAIRFIELD COUNTY, CONN. FINAL SUBDIVISION MAP LONG MEADOW HEIGHTS -GARY
DOSKI WILLIAM CLINKARD GERALDINE R. NEIDHART, OWNERS GARY DOSKI WILLIAM
D. CLINKARD, SUBDIVIDERS MAP PREPARED BY MASCIA & VALKO, INC. , DATE:
2=28=97., SCALE 1" = 100' REV. 4-11-68, REV. 6-27-88, REV. 7=18-68,' REV.
1020788, REV. .12-15-88,. REV. 1-17-89, REV. 4-25~89, ‘CERTIFIED CLASS
A~2 SURVEY", which map ia on file in the office of the Town Clerk of th;
‘Town of Brookfield ‘in Map Book 33 at Page 9.

=" POGETHER with the xight to pass and repass, | in copmori with, thera,
“over the. roadway: known ‘as masouLe: Farm Drive.

 

a

a

Q .
ae Bs

os * DocMagle

i . www.docmagic.com
He . Recelved for Record at Brookfield, CT
7 ; ‘ On 00/04/2012 At 6:35:65 am

 

~ Tear

 
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 24 of 45

 
   
    
  

® ’

Sess

Exhibit C
This Instrument Prepared By, Recording Requested I ON
By an Return To MATA
Jennifer Day, 937-910-4875 ‘Doc ID: 001735070002 Type: LAN
PNC Mortgage, a Division of PNC Bank, NA = Boek £56 page c48 ~ 268

3232 Newmark Drive
Miamisburg, Ohio 45342

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE

Assignment of Mortgage

~~ . . Recording District: TOWN OF BROOKFIELD
MIN: MERS Phone: 888-679-6377

For value received, the undersigned, hereby assigns.and transfers to: PNC BANK, NATIONAL ASSOCIATION
located at 3232 Newmark Drive, Miamisburg, Ohio 45342, all its right, title and interest in and to that certain
Mortgage executed by:

Borrower(s); BRIAN BULAKOWSK]I AND LISA BULAKOWSKI

To Mortgage Electronic Registration Systems, Inc. ("MERS"), as Nominee for:Guaranteed Rate, Inc., its successors
and assigns in the amount of: $448,200.00, dated 08/24/2012, recorded 09/04/2012 in Book/Volume: 655 Page: 159
of the Official Records of the TOWN OF BROOKFIELD; Connecticut describing the and therein:

Property Address: 7 RAJCULA FARM RD, BROOKFIELD, CONNECTICUT 06804
See attached for Legal Description

Mortgage Electronic Registration Systems, Inc.
Dated: 4.4%: Zoi (“MERS"), as Nominee for Guaranteed Rate, Inc.
its successors and assigns

Sf MN daar

State of Ohio County of Montgomery Joni ays, Assistant Secretary

On _ 4: LY 1 Cav7 before me, Hope M. Harvey the undersigned, a Notary Public in and for the State of
Ohio, personally appeared Joni L. Mays, Assistant Secretary of Mortgage Electronic Registration Systems, Inc.
("MERS"), as Nominee for Guaranteed Rate, Inc. its successors and assigns personally known to me to be the
person whose name is subscribed to the within instrument and acknowledged to me that she executed the same in
her authorized capacity, and that for her signature on the instrument the person, or the entity upon behalf of which

she acted, executed the instrument.

 

pe.
My Commission Expires: 6/25/2018
My County of Residence: Greene

 
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 25 of 45

@ =.

ALL enact certain piece or parcel of land, situate in the Town of.
Brookfield, County of Faixfield and State of Connecticut, shown and
designated as Lot No. 4 on a certain map entitled, "TOWN OF BROOKFIELD
FAIRFIELD COUNTY, CONN. FINAL SUBDIVISION MAP LONG MEADOW HEIGHTS GARY -
DOSKI WILLIAM CLINKARD GSRALDINE Ri NEXJDHART, OWNERS GARY DOSKI WILLIAM
2. CLINKARD, SUBDIVIDERS MAP PREPARED BY MASCIA & VALKO, INC. » DATE:
2-28-87 SCALE 1” = LOO REV. 4+11-88, REV. 6-27-88, REV. 7-18-98, REV.
10-20+88, REV. 12-15-86, REV. 1-17-89, REV. 4-25-89, CERTIFIED CLASS
A=2 SURVEY", which map ‘is on file in the office of the Town Clerk of thy
Town of Brookfield in Map Book 33 at Page 9.

TOGETHER with the right to pass and repass, in common with others,
over: the roadway known as --Rajeule: Farm Drive. :

 

Received for Record at Brookfield, CT
on pe Mae

  
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 26 of 45

 

EXHIBIT D
aaa
Indicates Redacted !
Information |
!
This Document Prepared By:

CYNTBIA FRAZIER
PNC MORTGAGE, A DIVISION OF
PNC BANK, NATIONAL
ASSOCIATION

3232 NEWMARK DR
MIAMISBURG, OH 45342

(888) 224-4702

When Recorded Mail To:
PNC BANK, NA,

P.O, BOX 8800
DAYTON, OH 45401

Tax/Parcel #:
— [Space Above This Line for Recording Data]
Original Principal Amount: $448,200.00 Freddie Mac Loan No. ay
Unpaid Principal Amount: $395,098.98 Loan No:
New Principal Amount: $400,161.65
Capitalization Amount: $5,062.67

LOAN MODIFICATION AGREEMENT (MORTGAGE)
(To 2 Fixed Interest Rate)

IF THE LOAN MODIFICATION AGREEMENT MUST BE RECORDED, TWO ORIGINAL LOAN
MODIFICATION AGREEMENTS MUST BE EXECUTED BY THE BORROWER: ONE ORIGINAL
1S TO BE FILED WITH THE NOTE AND ONE ORIGINAL IS TO BE RECORDED IN THE LAND
RECORDS WHERE THE SECURITY INSTRUMENT IS RECORDED

This Loan Modification Agreement (the “Agreement”), made and effective this 22ND day of APRIL,
2019, between PNC MORTGAGE, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION
(‘Lender’), whose address is 3232 NEWMARK DR, MIAMISBURG, OH 45342, and BRIAN
BULAKOWSKI AND LISA BULAKOWSKI ("Borrower"), whose address is 7 RAJCULA FARM RD,
BROOKFIELD, CONNECTICUT 06804, modifies and amends certain terms of Borrower's indebtedness
evidenced by (1) the Note (the “Note”) to Lender dated AUGUST 24, 2012, in the original principal sum of
U.S. $448,200.00 and sccured by (2) the Mortgage, Deed of Trust, or Security Deed (the “Security
Instrument”) and Rider(s), if any, the Note bearing the same date a¥ and recorded on SEPTEMBER 4, 2012

MULTISTATE LOAN MODIFICATION AGREEMENT (To a Fixed intorest PY
tate) - Single Family - Freddie Mac UNIFORM INSTRUMENT Form 516]

Pago 1
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 27 of 45

in INSTRUMENT NO. 000886040014 BOOK 655 PAGE 159, of the OFFICIAL Records of TOWN OF
BROOKFIELD , CONNECTICUT. The Security Instrument covers the real and personal property described
in the Security Instrument and defined as the “Property”, located at;

7 RAJCULA FARM RD, BROOKFIELD, CONNECTICUT 06804
[Property Address]

the real property described being set forth as follows:
SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF:

In consideration of the mutual promises and agreements exchanged, Lender and Borrower agree as follows
(notwithstanding anything to the contrary contained in the Note and Security Instrument):

1. Current Balance. As of MAY 1, 2019, the amount payable under the Note and Security Instrument
(the “Unpaid Principal Batance’’) is U.S. $400,161.65.

2, Interest Rate. Borrower promises to pay the Unpaid Principal Balance, plus interest, to the order of
Lender. Interest will be charged on the Unpaid Principal Balance at the yearly rate of 4.2500%,
beginning MAY 1, 2019, both before and after any default described in the Note. The yearly rate of
4.2500% will remain in effect until principal and interest is paid in full.

3. Monthly Payments and Maturity Date. Borrower promises to make monthly payments of principal
and interest of U,S. $1,735.18, beginning on the IST day of JUNE, 2019, and continuing thereafter

on the same day of cach succeeding month until principal and interest are paid in full. If on MAY 1,
2059, (the “Maturity Date”), Borrower still owes amounts under the Note and the Security Instrument,
as amended by this Modification Agreement, the Borrower will pay these amounts in full on the
Maturity Date.

4, Place of Payment. Borrower must make the monthly payments at
3232 NEWMARK DR, MIAMISBURG, OH 45342
or stich other place as Lender may require.

5. Partin] Payments. Borrower may make a full prepayment or partial prepayments without paying any
prepayment charge. Lender will use the prepayments to reduce the amount of principal that Borrower
owes under the Note, However, Lender may apply the Prepayment to the accrued and unpaid interest’
on the prepayment amount before applying the prepayment to reduce the principal amount of the
Note. If Borrower makes a partial prepayment, there will be no changes in the due dates or tho amount
of the monthly payments unless Lender agrees in writing to those changes:

6. Property Transfer. If all or any part of'the Property or any interest in the Property is sold or
transferred (or if Borrower is not a natural person and e beneficial interest in Borrower is sold or
transferred) without Lender's prior written consent, Lender may require immediate payment in full of
all sums securéd by the Security Instrument.

If Leader exercises this option, Lender shall give Borrower noticé of acceleration. Tho notice shall
provide a period of not Jess than 30 days from the date the notice is given in accordance with Section
15 of the Scourity Instrament, within which Borrower must pay all sums secured by the Security
Instrament. If Borrower fails to pay these gums prior to the expiration of this period, Lender may

MULTISTATE LOAN MODIFICATION AGREEMENT (To 2 Fixed Interest a ae
mn + Single Family - Freddie Mac UNIFORM INSTRUMENT Form 5161

Page 2
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 28 of 45

invoke any remedies permitted by this Security Instrument without further notice or demand on
Borrower,

7. Compliance with Covenants. Borrower also will comply with ail other covenants, agreements, and
requiroments of the Security Instrument, including without limitation, Borrower’s covenants and
agreoments fo make all payments of taxcs, insurance premiums, assessments, escrow items,
impounds, and all other payments that Borrower is obligated to make under the Security Instrument.

8. Nothing in this Agreement shall be understood or construed to-be a satisfaction or release in. whole or
in part of the Note and Security Instrument. Except where otherwise specifically provided in this
Agreement, the Note and Security Instrument will remain unchanged, and Borrower and Lender will
be bound by, and comply with, all of the terms and provisions thereof, as amended by this Agreement.

MULTISTATE LOAN MODIFICATION AGREEMENT (‘To a Fixed Interest [ey |
rate) - Single Fmmily - Freddie Mac UNIFORM INSTRUMENT Form $161

Page 3
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 29 of 45

 

 

In ee ia Agreement, - 4
Borrower: BRIAN BULAKOWSKI, Date

Ama Plan _ SING
Borrower: LISA BULAKOWSKI Date

 

[Space Below This Line for Acknowledgments]

 

 

Acknowledgment for Individual
State of Connecticut
County of AN: d

On this ‘the / th day of Ab 9 before me, : t
(name of notary), personally appeared EB ows SA BULAKOWSKL, known to ine (or
satisfactorily proven) to be the person(s) whose name(s) (is or are) subscribed to the within

instrument and acknowledged that “t h LA f (he/sho/they) executed the same for the purposes therein

contained.
In ‘witness whereof I hereunto set my hand.

D GHG

N lic
4
marion: Linda D-Gaspas
My Commission Expires: wh
O
A

MULTISTATE LOAN MODIFICATION AGREEMENT (To a Fixed Interest | .
iil” ~ Freddie Mac UNIFORM INSTRUMENT Form 5361

Page 4
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 30 of 45

In Witness Whereof, the Lender have executed this Agreement.

PNC MORTGAGE, A DIVISION OF vw BANK, ROS
B )
y rit name
omni. Pua, Document offer” ait ea vs

 

 

 

MOurmeee Prernie, Sel) ._ oak
Ronn Merce is ;
Witness — Printed Name Witness — Sol) (6. Sptap’ ame

[Space Below This Line for Acknowledgments]
LENDER ACKNOWLEDGMENT

 
  

befoge me this 5-13-44

‘2 RAI aap ORTGAGE oe ocumuns OFFICER of PNC MORTGAGE, A
DIVISION OF PNC BANK, NATIONAL ASSOCIATION, a_national.association, on behalf of the-national

    
   
  

association
COM ety ty
AA WZ
: i : o\ 't Elaine M Ruble, Notary Public
Wbt Ek (Gepctcaercoeneey) In and for tha State of Ohio
Notary Public 2 Baer ereeemeey) —f My Conimlsslon Explras Jan, 2, 2023

SO

a
bs teagatean a

Printed Name: Lleicle fins le
My commission expires: (“9 -. O23

PNC MORTGAGE, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION
3232 NEWMARK DR
MIAMISBURG, OH 45342

MULTISTATE LOAN MODIFICATION AGREEMENT (To a Fixed Interest ia)
rate) - Single Family ~ Freddie Mec UNIFORM INSTRUMENT Farm 5161

Page 5
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 31 of 45

Date: APRIL 22, 2019

Loan Number: | |

Lender: PNC MORTGAGE, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION
Borrower: BRIAN BULAKOWSKI, LISA BULAKOWSKI

Property Addréss; 7 RAJCOLA FARM RD, BROOKFIELD, CONNECTICUT 06804

NOTICE OF NO ORAL AGREEMENTS

THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE.
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEQUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES,

THERE ARE.NO ORALAGREEMENTS BETWEEN THE PARTIES.

Receipt of Notice. The undersigned hereby admit to having each recsived and read a copy of this Notice on or
before execution of tho Loan Agreement, "Loan Agrcement" means one or morse promises, promissory notes,
agreements, undestakings, security agreements, deeds of trust or other documents, or commitments, or any
combination of those actions or documents, pursuant to which a financial institution loans or delays repayment of or
agrees fo loan or delay repayment of money, goods or any other thing af yaluc or to otherwise extend credit or make

 

 

a financial accommodation.
Bw bubrba- | € [ ul 4
inte Byusdelo- ‘3 S/HN4
Borrower Date
| — a]
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 32 of 45

Date; APRIL
Loan Number:

Lender; PNC MORTGAGE, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION
Borrower: BRIAN BULAKOWSKI, LISA BULAKOWSKI
Property Address: 7 RAJCULA FARM RD, BROOKFIELD, CONNECTICUT 06304

ERRORS AND OMISSIONS COMPLIANCE AGREEMENT
In consideration of PNC MORTGAGE, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION

(the Lender") agreeing to modify the reférenced loan (the "Losn") to tho Borrower, the Borrower agrecs that if
requested by the Lender, the Borrower will cairect, or cooperaic in the correction of, my clerical errors made in any
document or agreement entered into in connection with the modification of the Loan, if deemed necessary or
desirable in the reasonable discretion of the Lender, to cnable Lender to sell, convey, seck guaranty or market the
Loan to any entity, including witbout limitation, the Federal National Mortgage Association, the Federal Home Loan
Mortgage Corporation, the Government National Mortgage Association, the Federal Housing Authority, the
Department of Veterans Affairs or any municipal bond authority.

The Borrower agrees to comply with all such requests made by the Lender within 30 days of receipt of written
request from the Lender. Borrowey agrees to assume all costs that may be incurred by the Lender, including without
limitation, actual expenses, legal fees and marketing Ries as a result of the Borrower's failure to comply with all
such requeats within such 30 day time period .

The Borrower makes this agreement in order to assure that the documents and agreements executed in connection:
with the modification of the Loan will conform to aad be acceptable in the marketplace in the event the-Loan is
en teed or marketed by the Lender.

Lin 6f7[14

BRIAN BULAKOWSKI ' Date

Yh Prrsbadtot SHalt4

 

Page 7
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 33 of 45

“el a

e%

EXHIBIT "A"

‘ t . iz z
sie aus LEGAL DESCRIPTION’
eG nee ne =f

' ALK that certain piece or parcel ée land, ° strate in the Town of
Brookfield, ‘County of Fairfield and Gtate of Connecticut, shown and *
designated aw Lot No. 4 on a certain map entitled, ."tOWN OF BROOKFIELD
FAIRFIELD COUNTY, CONN. FINAL SUBDIVISION MAP LONG MERADOM HEIGHTS .GARY
pores WILLIAM CLINKARD GEHALDINE R. NEIDHART, OWNERS GARY DOSKI WILLIAM
CLINKARD, SUBDIVIPERS MAP ENEPARED BX MASCIA & VALKO, INC., BATE?
2228-87" BCALE 1” @ 100" REV. 4-11-B8, REV. 6-27-88, REV. 718-66, REV.
10-20~v0B, RSV, -12-15-88,. REV.. "L-17-09;, REV. 4-25-09, CEATIFIED CLASB
A=2 SURVEY", which map ison file in the offioe of the Town Clerk of th
Town , of Brookfield ‘in Map Book 33 at Page 9.° °
wy : AOGETHER with the -right ‘to pass and répass, . in common WAGH) others,
“over the. _poadyay: Enqyn'2 ‘as Rajcuae, Farm Drive,

“ . * 4
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 34 of 45
Case 19-50309 Doc8 Filed 03/19/19 Entered 03/19/19 10:39:02 Page 1 of 27

Filltn this information to identify your case and this filing:

Debtor 1 BRIAN ROBERT BU LAKOWSKI

Firci Narva : Milde Name LastNeme

 

Exhibi
cobiiea hibit E
(Spouse, if filing) First Nene Middle Mame Lan Name

 

Uniled States Bankruptey Court for the: District of Connecticut

Case number _19-50309

 

C] Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 4215

ln each category, separately list and describe Items. List an asset only once. If.an asset fits In more than one category, Iiat the asset In the
category where you think It fits best. Be as complete and accurate as possible. If two married paople are filing together, both ara equally
responsible for supplying correct Information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Describe Each Residence, Bullding, Land, or Other Real Eatate You Own of Have an Interest In
T i

‘ 4. Do you own or have any legal or equitable Interact in any residence, building, Jand, or similar property?

C) No. Go to Part 2:
Wi Yes. Where is the property?

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Fut

3 | Single-family home the amount of any secured claims on Schedule D:
14. 7 Rajcula Farm Road O) puptex or mult-unit building Creditors Who Have Claims Secured by Property.

Street address, if available, or other description

 

 

 

 

 

 

 

L} Coridominium or cooperative Current value of the Current value of the |

(3 Manufactured or mobite home entire property? portion you own? |

| €) sand s _500,000:00 ¢ 500,000.00 |
: QC) Investment property
Brookfield CT __ 06804 ~ (O) Timeshare Describe the nature of your ownership —
: Chly State ZIP Gada Q. interest (such as fee simpie, tenancy by |
Other the entiratles, or a life estate), ff known.

Who hae an Intervet in-the property? Check one.

Fairfield C2 peptor 1 only

County C) Debtor 2. only

Cl check If this is community property

CD ebter 4 and Debtor 2 an!
(see instructions)

w At least one of the debtors and another

Other Information you wish to add about this item, such as-local
property identification number:

 

{f you own or have more than one, list here:

 

 

What !s the property? Check all that apply. Do not deduct secured clabns or tions. Put
: Q Single-family home a ea bec Soa on by Property
: 12 TaaaSIST WISE STONE eee C2 Duplewcor muna! puting |
C] Condominium or cooperativa Current value of the Current value of the
i O) Manufactured or mobile home entire property? portion you awn?
| 1 Lane $ $

 

Q Investment properly
Describe the nature of your ownership

City Stela = ZIP Code U1 Timeshare Interest (such as fae simple, tenancy by
Ct other the entireties, or a life estate), If known.

Who has an interest in the property? Check one.
CY pebtor 1 only

 

 

 

| Sour C) Debtor 2 only

1 ty : =

; O) Debtor 1 and Debtor 2 only 1 check #f this Is community property
D) At least-one of the debtora and another (see Instructions)

Other Information you wish to add about this item, such as call
property Identification number:

 

 

 

Officlal Form 1064/B Schedule A/B: Property page 1
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14
GARNII-50309 Roser Fi ARAMA Entered 03/19/19 10:391@2oaddage 2 of 27

Debtor 1

 

Find Name Nadie Home

1.3;

Lest Nome

 

Street address, if available, or other description

 

 

 

What is the property? Check al thal apply.
QO) Sinate-famity home

QO) Duplex or muttl-unit bullding

£2) Condominium or cooperative

 

Page 35 of 45

Bo not deduct secured clalms or exemptions. Put
Creditors Who Have Claims Secured by Property.
Current value of the Current value of the

 

 

 

 

the amount of any secured claims on Schedule D:
CJ Manufactured or mobile home ene property? person'you gun’
(I Land: $ §,

‘ (1 investment property |
: City State zipcode. O Timeshare Describe the nature of your ownership =;
i Q interest (such as fee simple, tenancy by |
i Other the entireties, or a life estate), If Known. |
| Who has an interest in the property? Check one.
CI Debtor only |
Gounty C2 Dabtor 2 only
1 Debtor 4 and Debtor.2 only QO) check if this Is community property — |
: O At least one of the debtors ard another (see Instructions)
f Other information you wish to add about this item, such as local
: property identification number:
:
. 2, Add the dollar value of the portion you own for all of your entries from Part 1, inctuding any entries for pages $ 500,000,00
‘you have attached for Part 1. Write that number here. «0.0.0.0... cece se see enseeeseseeateeesseeees priseraseeceeereer [Pe

EEE vescrine Your Vehicles

 

 

 

 

| Do you own, lease, or have legal or equitable interest In any vehicles, whether they are ragistered or not? include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.
E
!

4. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Ci No

Gd Yes

‘gy Make: deep

3 Model: Cherokee

i Year: 2012,
Approximate mileage: 115000 _
Other Information:

 

 

 

 

; 3.2, Make:

Medel:

Year:

Approximate mileage:
Other information:

If you own or have more than ona, describe here:

 

 

 

 

Official Form 106A/B

Who has an Interest in the property? Check one.

i Detter 4 onty

C) Depter 2 oniy

C1 Debtor 4 and Debtor 2 only

© atleast one of the detilors and another

OC) Check tf this is community property (sea
indiructenD)

Who has an Interest in the property? Check one.

2 Debtor 4 only

O pebtor 2 only

Q] Debtor 1 and Debtor 2 only

O Atieast one of the debtors and another

O Check ff this is community property (see
instructions)

Schedule A/B: Property

Bo not deduct secured claims or exemptions, Put
{he amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the -
entire property? portion you own? =|

s 10,000.00 g 10,000.00 !

 

Do not deduct secured claims or exemptions. Put
the amount of any secured clalms on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

page 2
 

Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14

Gapq19-50309

 

Debtor 1
Fir Hanne ‘Midas Name Las Nan
3.3. Make: Who has an interest in the property? Check one.
Model: C Debtor 4 only
CJ Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

Make:
Model:
Year:

3.4,

Approximate mileage:
Other information:

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreatlonal vehicles, other vehicles, and accassories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accegsories

wi No
Q Yes

Make;
Madel:

4.1.

 

Year
Other Information:

 

 

 

 

If you own or have more than one, Ilst here:

42. Make:
Model:
Year:

 

Other information:

 

 

 

 

s, Add the dollar valus ef the portion you own for all of your entries from Part 2, Including any entries for pages
you have attached for Part 2. Write that number here .. vn eeen eee ool SERS

Official Farm 1064/8

O) Debtor 4 and Debtor 2 only
O At least one of the debtors and anothar

Ci Check If this is community property (see
Instructions)

Who has an interest in the property? Check ona.

QO) Dabtor 1 only

Gi debtor 2 onty

() Debtor 1 and Debtor 2 only

C2 Atteast one of the debtors and another

CJ Check if this Is communlty property (see
instructions)

Who has an Interest in the property? Check one.

Q Debtor 4 only

CI Dabtor 2 only

QJ Debtor 1 and Debtor 2 only

(2 Al least one of the debtors and another

O check if this is community property (see
Instructions)

Who has an Interest in the property? Check one.

(2 Debtor 1 oniy

(2 Debtor 2 only

C2] Debtor 4 and Cebter 2 only

D2) Atleast one of the debtors and another

DO chack if this Is community property (see
instructlons)

Page 36 of 45

RSERT Fie ARO SG Entered 03/19/19 10:30194oadgage 3 of 27

 

Do not deduct secured claims or exemptions. Pul
ihe amount of any secured claims on Schedule D:
Creditors Who Have Glaims Secured by Property,

Current value ofthe Current value of the

|
|
}
1
entlre property? portion you own?

Do not deduct secured claims or exempilons. Put
the arnount of any secured claims on Schedule D: |
Creditors Who Have Claims Secured by Property. |

Current value of the |
portion you own?

Current value of the
entire property?

Do not deduct secured claims or axemptions. Put
the amount of any secured clalms on Schedule D:
Cradifors Who Have Claims Secured by Property.

Current value of the
portion you-own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Propesty.

Current value ofthe Current value of the

 

 

 

Schedule A/B: Property

 

entire property? portion you own?
$, $
10,000.00
page 3
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14

Page 37 of 45

petri BRDANTI-50309  RaseReT FikeLAROWHA Entered 03/19/19 10:39 @203d8age 4 of 27

 

Fist Name Migdia Mame Losi Nama

Fase Describe Your Personal and Household iteme

 

Current value of the

 

Do you own or have any legal or equitable Interest in any of the following items? portion you own?
Oo not deduct secured claims
or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenwara
1 No —
{@ Yes. Describa......... furniture, appliances $ 8,000.00

 

 

7. Electronics
Examples; Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
callections; electronic devices including cell phones, cameras, media players, gamas

No

 

Q Yes. Describe... ty, computer

 

$ 1,000.00

 

 

8, Collectibles of value
Examples’ Antiques and figurines; palntings, prints, or other artwork; books, pictures, or other art objects:

 

stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
(2 No

Oi Yes. Describe.........]

 

 

 

9. Equipment for sports and hobbies
Examples: Sporte, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; cances
and kayaks; carpentry toole; musical instruments

{2 No

 

DO Yes. Describe..........

 

 

 

10. Firearms
Examples: Pistols, riflas, shotguns, ammunition, and retated equipment
a No

 

Q) Yes. Describe..........

 

411,Clothes.
Examples: Everyday clothes, furs, leather coats, dasigner wear, shoes, accessories

L) No

 

 

Yes. Describe.......... clothing

 

 

 

42. Jewelry
Examples: Everyday Jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

 

(4 No
Cl Yes, Describe..........|

 

 

 

» 19.Nondarm animals.

Examples: Doge, cats, birds, horses

 

No
0] Yes. Describe...........

 

 

14. Any other paréonal and household items you did nat atready list, including any health aids you did not list
No

 

 

Q Yes. Giva specific
information. .........-..

 

 

 

16. Add the dollar value of all of your entries from Part 3, Including any entries for pages you have attached

 

 

for Part 3. Write that number hare

Official Form 106A/B Schedule A/B: Property

6 ee

 

$ 9,500.00

 

 

 

page 4
i
1

|
|
|

Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14

Debtor { GARLSS
Fast Name

Page 38 of 45

0309 Noche FURIARAREA Entered 03/19/19 10:39;Q2soadgage 5 of 27

 

 

Middle Nara basi Nome

Payee Describe Your Financial Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i Do you own or have any legal or equitable Interest In any of the following? Currant value of the
; portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you hava In your wallat, in your home, in a safe deposit box, and on hand when-you file your petition
No
1 Yes CASI: cecceneescsnagrcers ®.
: 47. Deposits of maney -
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar Institutions. If you have roultiple accounts with the same institution, list each.
O (No
Yes. ccccccene Inatitutlon nama:
47.1. Chacking account: Chase Bank s 600.00
17.2, Checking account: : $
17.3. Savings account: $
17.4, Savings account: $
17.5. Certificates of deposit: 8
17.6. Other financlal account: ats $
47.7. Other financial account: $
17.8, Other finanelal account: $
17.9, Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
Zi No
CD Yes resccesseccee Institution or Issuer name:
$
§.
$

: 19. Non-publiely traded stock and Interests In Incorporated and unincorporated businesses, including an Interest In
an LLC, partnership, and Joint venture

 

 

 

i No Name of entity: % of ownership:
D Yes. Give specific 0% %
Information about 0%
them Se %
0% %

Official Farm 106A/8

 

Schedule A/B: Property

|

page 6
 

Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14

Page 39 of 45

cover GARGYLS-50309 ower Fie ARR Entered 03149/12,10;21@20adBane 6 of 27

Last Mame

20, Government and corporate bonds and other negotiable and non-negotiable Instruments

Nagotiable instruments include personal checks, cashlers' checks, promissory notes, and money orders,
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Wi No

Ch Yes, Give specific Issuer name:
(nformation about
MNOM....scscsisscsrersices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$
$
21. Retirement or pension accounts

Examples: Interests In JIRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

i No

Cl Yes. List each

account separately. Type of account: Institution name:
404k) or similar plan: %
Pension plan: §
JRA: $
Retirement account: $
Keogh: §
Additlonal acequnt: $
Additional account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continua service or use from a company

Examples: Agreements with landlords, prepaid rent, public ullilties (electric, gas, water), telecornmunications

companies, or others

a No

CD YES crecstsessessseccessveens Institution name or indlviduat:
Flectric: $ _
Gas: ices ati
Heating oll: $
Securily deposit on rental unit: $
Prepald rent: $
Taltephone: $
Water: $
Rented furniture: $
Olher:

 

23, Annultles (A contract for a periodic payment of money to you, elther for fife or for a number of years)

No
OW Yes owe Issuer name and description:

 

 

Ih |

 

Official Form 106A/B Schedule A/B: Property

page 6
 

Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 40 of 45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19-50309 i 20:
potions BABEN RET FURLARAKA Entered 03/19/19 10:391Qo3qga9e 7 Of 27
Firal Narne Maidle Name Last Mame
24. Interests in an education IRA, In an account in a qualified ABLE program, or under a qualified state tulllon program. |
26 U.S.C. §§ 530(b){1), 529A(b), and 529(b)(1). |
WZ No |
OD YS on enesstrenstnnin Institution name and description. Separately file the records of any Interests.11 U.S.C. § 524(c):
: |
: |
5.
i
26: Trusts, equitable or future interests in property (other than anything fisted In line 1), and rights or powers
exercisable for your benefit
il No _
(2 Yes. Give specific i
information about thern.... $ '
28, Patents, copyrights, trademarks, trade secrets, and other intellectual proporty
Examples: internet domain names, websites, proceeds from royalties and licensing agreements '
No
C1 Yes. Give specific i
information about them... 5
|
27, Licenses, franchises, and other general Intangibles
Examples: Bullding permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
Ql No i
@ Yes. Give specific 3 |
information about them... Massage Envy franchise $. 0.00
Money or property owed to you? Current value of the
portion you own?
Do not deduct secured

28. Tax refunds owed to you

 

clalms or exemptions.

No i
U Yes. Give specific information Federal: 5
about them, including whether :_ = = | i
you already filad the retums State: ee ppp — nt i
AN the fax YEAIS. ..coserercsieene Local: ;

 

 

 

20, Family support

Examples: Past due or Jump sum allmany, spousal suppott, child support, maintenance, divorce settlement, proparty settlemant

 

W No

D Yes. Give specific information...........
Alimony!
Maintenance:
Support:
Divorea setllement:

Property saltlemeant

 

 

 

30. Other amounts someone Owes you .
Examples: Unpaid wages, disability insurance payments, disability benefits, stck pay, vacation pay, workers’ compensation,

Social Security benefits; unpaid loans you made to someone alse
Wi No

a Tw

 

 

QO Yes. Give specific Information.............-

 

li

 

 

Official Form 1064/2 Schadule A/B: Property

page 7
|
|
!

i 34, Other contingent and unilquidated claims of every nature, Including counterclalms of the debtor and rights

: 96. Add the doffar value of all of your entries from Part 4, Including any entries for pages you have attached 600.00

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate In Part 1.

 

Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 41 of 45
enor: BABHNT9-50309 Roser FURL ARARAG Entered 03/19/19 10:3942oaggage 8 of 27

Fira Nome Midis Merne Levi Name

 

31, Intsraste in Insurance pollcles
Examples; Health, disability, or fife insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

Wi No
LJ Yas. Name the insurance company
: Compani 5 - Surrei nd
of each policy and list its vatue, ... ne aialie Banarictary nder oF rund value

 

 

 

32. Any interest In property that 1s due you from someone who has died
you aze the beneficiary of a tiving trust, expect proceeds fram a life insurance policy, or are currently entilled to receive
property because someone has died.

W No
C] Yes. Give specific Information...........

 

 

 

 

43. Claims against third parttes, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
@ No Sis ev ee |
Cl Yes. Describe each claim, ............ atl |

 

 

 

to sat off claims
No
(2 Yes. Describe each Claim. «ccc

 

 

 

 

35. Any financial assets you did not already list

@ No
C) Yes. Give spscific information............ $

 

 

 

 

 

for Part 4; Write that number here .......... Rea assapc enon sesstssesecersiiens oD $.

 

 

 

37, Do you own or have any legal or equitable interest In any_business-related property?

1 No. Go to Part 6.

C1 Yes. Ga to Ine 38:
Current value of the
portion you own? i
Do not deduct secured claims |
or exemptions.

38. Accounts racelvable or commissions you already:earned
O No
Cl Yes. Describe.......

 

 

 

Examples: Business-related computers, software, modems, printers, copiers, fax machinas, rugs, telephones, desks, chars, electronic devices

QO) No
2 Yes. Describe...... k

j
36, Office equipment, furnishings, and suppiles i
}
t

 

 

 

 

Officlal Form 106A/B Schedule A/B: Property page 8
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 42 of 45
ea BAAR 19- mae HemERT Filed MashOdke Entered OB/19/19.,0; 38S oa08 age 9 of 27

Pint Name (Litt Marne

 

1
! 40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CI No
CJ Yes. Describe...... 5
|
' 44, Inventory
] No :
CD Yes. Desertbe....... |
42. Interests In partnerships or joint ventures '
| Wo |
CI Yes. Descrbe...... Name of entity: % of ownership:
% $ i
% §. ;
% § i
:
¢ 43, Custoiner lists, matling Ilsts, or other compllations
i C1 No i
D Yes. Do your lists Inélude personally tdentifiable information (as defined in 11 U.S.C. § 101(41A)}? ‘
Q) No i
1 2) Yes. Desoribe........ :
t § :
1
: 44. Any business-related property you did not already list f
; Ono
i (QQ) Yes, Give specific §
{ information .........
i 3
| . |
i 5.
f $
i
| $
| 46, Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
| for Part §. Write that number here... sey seeseqaseyscensnsonennseaeent sessssaeipeccuonagenen pasts vesil > —SSSee

 

 

 

Describe Any Farm- and Commarcial Fishing-Related Property You Own or Have an Interest In.
If you own or have an Interest In farmland, list it In Part 1.

 

 

46.Do you own or hava any legal or aquitable interest in any farm- or commercial fishing-related property?
tl No. Go to Part 7.
C1 Yes. Go to line 47.
Current vale af the
i portion you own?
Do not deduct sécured claims |
or exemplions.
; 47. Farm animals
: Examples: Livestock, poullry, farm-raised fish
} bl No
$
=

 

 

 

Official Form 1064/B Schedule A/B: Property page 9
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 43 of 45
a aaa ‘30809 _ RemBer Fig Onawan Entered 03/19/19, 10;39:92-so3Bege 10 of 27

 

Last Name

| 46.Crops—either growing or harvested

No

 

CO) Yes, Give specific
Informatlon. ......-+-

 

: 49, Farm and fishing equlpment, implements, machinery, fixtures, and tools of trade

i No

 

 

|

 

| 80. Fann and fishing supplies, chemicals, and feed

| no

 

| TD YOS eesscsereresyerseiee

 

 

 

J No

{
: 5t.Any farm- and commercial flahilng:related property you did not atready list

 

(3 Yes. Give specific
i INfOrMAllON. ...oreesee:

 

 

| 52. Add the dollar value of all of your entries from Part 6, Including any entries for pages you have attached $ 0.00

for Part 6. Write that number hore

 

 

>

 

 

Et ><" All Property You Own or Have an Interest in That You Did Not List Above

| 53: Do you have other property of any kind you did not already list?
Exampies: Season tickels, counliy club membership

 

wi No

: (0 Yes. Give specific
: Information. ..-.e
i

 

 

 

 

 

 

 

‘

| .

84. Add the dollar value of all of your entries from Part 7. Write that number here ........ sate hevisente yg TETRIS eISSN > $
|

1

List the Totals of Each Part of this Form

\
> | x__800,000.00

 

 

§5.Part 1; Total raal estate, line 2 .........seccigetesrcnrsiiemeeesenstnen

 

 

; 86. Part 2: Total vehicles, line 6: $ 40,000.00

| 57. Part 3: Total personal and household Items, line 15 $ 9,500.00

: 58. Part 4: Total financial assets, line 36 $ 600,00

59, Part 5: Total business-related property, line 46 $ 0.00

| 60. Part 6: Total farm- and fishing-retated property; line §2 $ 0.00
64, Part 7: Total other property not listed, line 64 +3 0.00
62. Total personal property. Add lines 56 through 61, ..scesecscee $ 20,100.00
63, Total of all property on Schedule A/B. Add line 55 + WING G2, eeceeeceeecctetenease ese euaensceenene tan

Gfficlal Form 106A/B Schedule A/B: Property

 

a :
Copy personal property total ‘es 20,100.00
|

 

 

5 520,100.00

$< $$

 

 

-page 10

 
 

Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14 Page 44 of 45
Case 19-50309 Doc8 Filed 03/19/19 ‘Entered 03/19/19 10:39:02 Page 11 of 27

Fill tn thts information to identify your case

nebor1 «BRIAN ROBERT _BULAKOWSKI

Feil ame Waals Tame Cost Name Exhibit F

 

Deblor

 

2.
(Spouse. if (ling) Fint vane Maddie Nama Lesf Name

United States Bankruptcy Cour for the: District of Connecticut

Case number 19-50309 Q) Chectk if this is an
amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt parte

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B; Property (Officlal Form 106A/8) as your source, list the property that you clalm as exempt. If mose-
space is needed, fill cut and attach to this page as many coples of Parl 2: Additional Page as necassary. On the top of any additional pages, write
your name and case number (if known).

 

Far each Item of property you clalm as exampt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific doltar amount as exempt. Alternatively, you may claim the full fair market.value of the property being exempted up to the amotint
of any applicable statutory limit. Some exémptlons—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in:dollac amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemptton to a particular‘dollary amount and the value of the property Is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identity the Property You Clalm as Exempt

1. Which set of exemptions are you claiming? Check:one only, even if your spouse is filing with you.

QD You are claiming stata and federal nonbankruptey exemptions, #1 U.S.C. § §22(b)(3}
Wl You are claiming federal exemiptions. 11 U.S.C. § 522(b){2)

2, For any property you list on Schedute.A/B that you clalm as exempt, fill in the information below.

Brief description of the property and tne on Current value ofthe = Amount af the exemption you claim Specific laws that allow exemption
Schedule A/B that Ilsts this property portion you own

Copy the values from Check only one box for sach exemption.
Schadule A/B

Brief "
description: ~--RaiculaFarmRd _ $500,000.00 Os

{2 100% of fair market value, up to
ee ae. 11. any applicable statutory mit

 

 

Brief
description: 2012.Jeep Cherokee $10,000.00 Os

(2 100% of fair market value, up to

 

 

wade AMB: a1 any applicable statutory limit
uesresion: household items $.9,500.00 Os

Une trom [4 100% of fair market value, up to
Schedule AB: 15 — any applicable statutory limil

3. Ara you claiming a homestead exemption of more than $160,375? .
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

no
OC Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

Wi No
Q yas

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __
Case 19-50309 Doc 39-1 Filed 10/10/19 Entered 10/10/19 12:39:14

0309 ROGET Filed Pak

Middle Hana

Additional Page

Brief description of the property and ling
on Schedule A/B that bets this property

Debtor 1 CORE AY “a
Find Namo

Brief
description:

Lina from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:
Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Briof
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule AB:

Brief
description:
Line frorn
Schedule A/B:
Grief
description:

Line from
Schedule A/B:

Briaf
description:

Line from
Schedule A/B:

Brief
description:
Line from
Schadula A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Official Form 406C

Last Kame

Current value of the
portion you own

Page 45 of 45

Entered 03/19/19 10:39:02 sabe Ge 12 of 27

Case number otmonn,

Amount 6f the exemption you claim:

Chack orily one box for each exemption

 

bd 100% of fair market value, up to
any applicable statutory limit

 

 

OD 100% of fair market value, up to
any applicable statutory IIlmit

 

 

O2 100% of fair market value, up to
any applicable statutory limit

 

 

LJ 100% of fair market value, up to
any applicable statutory limit

 

 

CD 100% of fair market value, up to
any applicable statutory limit

 

 

CL) 100% of fair market value, up to
any applicable statutory. limit

 

 

 

 

 

 

(2 100% of falr market value, up to
any applicable statutory limit

 

C2 100% of fair market value, up to
any applicable statutory limit

C2 100% of fair market value, up to
any applicable statutary limit

C] 400% of fair market value, up to
any applicable statutory iimit

 

(2 160% of fair market valua, up to
any applicable statutory Ilmit

Copy the value from
Schedule AB

ki $ 600.00 Dg

17.4

$ Os
$. Os
$ Os
$ Os
§ Ls
$ Qs
$ O%
$ O¢
$ Os
$ Og
$ Os

 

Cd 100% of fair market valua, up to
any applicable statutory limit

Schedule GC: The Property You Clalm as Exempt

Spacific laws that allow oxamption

 

page 2 of __
